      Case 3:19-cv-08136-ROS-JZB Document 5 Filed 05/09/19 Page 1 of 2



 1   Brandi C. Blair, Bar #025944
     Kathleen S. Elder, Bar #021763
 2   Reshma A. Amin, Bar #033724
     JONES, SKELTON & HOCHULI, P.L.C.
 3   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 4   Telephone: (602) 263-1700
     Fax: (602) 200-7808
 5   bblair@jshfirm.com
     kelder@jshfirm.com
 6   ramin@jshfirm.com
 7   Attorneys for Defendants Wexford Health
     Sources, Inc., Kadyann Cobey, Debra E.
 8   Wagner, Danielle Alderson and Linda
     Alvarez
 9
10                           UNITED STATES DISTRICT COURT
11                                 DISTRICT OF ARIZONA
12   Joanna Newman, personal representative of the      NO. 3:19-cv-08136-ROS-JZB
     Estate of Charles Edward Brown; Jeannie
13   Worden, mother of Charles Edward Brown;            NOTICE OF ASSOCIATION OF
     Charles Wilson Brown, natural father of            COUNSEL WITHIN SAME FIRM
14   Charles Edward Brown,
15                                        Plaintiffs,
16                v.
17   Yavapai County, a governmental entity;
     Sheriff Scott Mascher, in his official capacity
18   as Sheriff of Yavapai County; Wexford Health
     Sources, Inc., a Florida Corporation; Kadyann
19   Cobey and John Doe Cobey, a married couple,
     Debra E. Wagner and John Doe Wagner, a
20   married couple; Danielle Alderson and John
     Doe Alderson, a married couple; Mike
21   Thompson and Jane Doe Thompson, a married
     couple; Linda Alvarez, and John Doe Alvarez,
22   a married couple; John and Jane Does 1-100;
     Black Partnerships 1-10; White Corporations
23   1-10,
24                                      Defendants.
25
                  NOTICE IS GIVEN that Kathleen S. Elder and Reshma A. Amin of Jones,
26
     Skelton & Hochuli, P.L.C., are associating with Brandi Blair of the same firm as counsel
27
     for Defendants, Wexford Health Sources, Inc., Kadyann Cobey, Debra E. Wagner,
28
     7593184.1
      Case 3:19-cv-08136-ROS-JZB Document 5 Filed 05/09/19 Page 2 of 2



 1   Danielle Alderson and Linda Alvarez in the above entitled case. Please ensure that copies
 2   of all discovery, pleadings, notices and other documents are sent as follows:
 3                                         Brandi C. Blair
                                         Kathleen S. Elder
 4                                        Reshma A. Amin
 5                               JONES, SKELTON & HOCHULI
                                40 North Central Avenue, Suite 2700
 6                                   Phoenix, Arizona 85004
                                      Phone: (602) 263-1700
 7
                                        bblair@jshfirm.com
 8                                      kelder@jshfirm.com
                                        ramin@jshfirm.com
 9
                   DATED this 9th day of May 2019.
10
                                                JONES, SKELTON & HOCHULI, P.L.C.
11
12
                                                By /s/Brandi C. Blair
13                                                 Brandi C. Blair
                                                   Kathleen S. Elder
14                                                 Reshma A. Amin
                                                   40 North Central Avenue, Suite 2700
15                                                 Phoenix, Arizona 85004
                                                   Attorneys for Defendants Wexford Health
16                                                 Sources, Inc., Kadyann Cobey, Debra E.
                                                   Wagner, Danielle Alderson and Linda
17                                                 Alvarez
18
                                 CERTIFICATE OF SERVICE
19
                   I hereby certify that on this 9th day of May 2019, I caused the foregoing
20
     document to be filed electronically with the Clerk of Court through the CM/ECF System
21
     for filing; and served on counsel of record via the Court’s CM/ECF system.
22
23   /s/Gladys Negron
24
25
26
27
28
     7593184.1                                    2
